United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1304
                                    ___________

Taye Sillga,                         *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the District
      v.                             * of Minnesota.
                                     *
Fairview University Medical Center,  *      [UNPUBLISHED]
                                     *
                  Appellee.          *
                                ___________

                              Submitted: October 18, 2001

                                   Filed: October 26, 2001
                                    ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       In August 1999, Taye Sillga filed this action against his former employer,
Fairview University Medical Center, alleging sexual harassment and wrongful
termination. In the sixteen months that followed, Sillga did not respond to or initiate
any discovery. He also twice refused opposing counsel’s offer to dismiss without
prejudice and waive the statute of limitations if the case was refiled within 60 days.
 In August 2000, Sillga's attorney withdrew, citing Sillga's uncooperative behavior
as the reason for withdrawal. In September 2000, Fairview moved to dismiss with
prejudice. The district court ordered that unless Sillga found a new lawyer or
addressed the merits of the motion to dismiss, the motion would be granted. When
Sillga failed to comply and instead requested another extension of 60 days, the district
court dismissed the case with prejudice.

       On appeal, Sillga contends the district court committed clear error in finding
he failed to prosecute his case and disregarded court orders. See Rodgers v. Curators
of the University of Missouri, 135 F.3d 1216, 1219 (8th Cir. 1998). In support of this
contention, Sillga has submitted a motion to supplement the record with his affidavit
describing his former attorney's allegedly neglectful conduct. Because Sillga knew
of his attorney's conduct during the district court proceedings but did not make his
concerns part of the record, the interests of justice do not require us to grant Sillga’s
motion to supplement the record. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir.
1995). Further, Sillga argues the district court abused its discretion in deciding that
dismissal with prejudice was the appropriate sanction. See Rodgers, 135 F.3d at
1219. Given Sillga’s failure to prosecute his lawsuit or comply with the district
court's orders, we conclude the court acted within its discretion when dismissing
Sillga's case with prejudice.

      We thus affirm the decision of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-